        Case 1:18-cv-01354-LJL-BCM Document 100 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            1/4/21
    ANTON F. LIVERPOOL,
                     Plaintiff,                         18-CV-1354 (PAE) (BCM)
              -against-                                 ORDER
    THE CITY OF NEW YORK, et al.,
                     Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Pro se plaintiff Anton Liverpool, who is currently incarcerated in Rhode Island, filed this
action pursuant to 42 U.S.C. § 1983 on February 13, 2018. His Amended Complaint (Dkt. No. 18),
filed on September 6, 2018, seeks damages from the City of New York (City) and various
correctional officers for injuries suffered in a series of assaults by other inmates that allegedly took
place in February 2015 while Liverpool was incarcerated on Riker's Island. The last such assault
took place on February 12, 2015. Am. Compl. at 4.

         Fact discovery closed initially on December 20, 2019 (see Dkt. Nos. 63, 66), after which it
was reopened for the limited purposes of (a) obtaining plaintiff's properly executed medical
releases and corresponding medical records, and (b) taking plaintiff's deposition. (Dkt. No. 81
¶ 1.) 1 Thereafter, on October 16, 2020, defendants moved for summary judgment (Dkt. No. 89),
on the ground that all of plaintiff's claims are barred by a notarized General Release that he
executed on February 29, 2016, when settling an earlier state-court lawsuit against the City, in
which he was represented by counsel. In that document, plaintiff released and forever discharged:

         the City of New York, and all past and present officers, directors, managers,
         administrators, employees, agents, assignees, lessees, and representatives of the
         City of New York, and all other individually named defendants and entities
         represented and/or indemnified by the City of New York, collectively the
         "RELEASEES", from any and all claims, causes of action, suits, debts, sums of
         money, accounts, controversies, transactions, occurrences, agreements, promises,
         damages, judgments, executions, and demands whatsoever, known or unknown,
         which [plaintiff] had, now has or hereafter can, shall, or may have, either directly
         or through subrogees or other third persons, against the RELEASEES for, upon or

1
  On May 28, 2020, during the extended discovery period, plaintiff filed a document entitled
Amendment of Complaint (Dkt. No. 82), through which he proposed to add two new correctional
officer defendants and state claims arising out of another inmate assault at Rikers Island, which
allegedly took place prior to the assaults alleged in the Amended Complaint. The Court construed
the filing as a motion for leave to further amend the Amended Complaint and, on June 9, 2020,
denied it. (Dkt. No. 85.) Thereafter, in an undated letter (Dkt. No. 86), plaintiff renewed his request
for leave to further amend his pleadings to add claims arising out of the earlier assault. The Court
construed the letter in part as a motion to reconsider or modify the June 9 order and, on June 26,
2020, denied it. (Dkt. No. 87.)
      Case 1:18-cv-01354-LJL-BCM Document 100 Filed 01/04/21 Page 2 of 2




       by reason of any matter, cause or thing whatsoever that occurred through the date
       of this RELEASE. This RELEASE and settlement constitutes complete payment
       and satisfaction for all damages and injuries, including all claims for costs,
       expenses, attorney’s fees and disbursements.

(Dkt. No. 90-3.)

        After obtaining a six-week extension of his time to oppose the summary judgment motion,
until January 29, 2021 (Dkt. No. 97), plaintiff submitted an undated letter, postmarked December
11, 2020 (Dkt. No. 99), stating that he had written to the New York City Law Department to
"furnish him with a copy of any other release that he may have signed with the City of New York
in the past" and asserting that he requires those documents to assist him in filing his brief in
opposition to summary judgment. The record does not disclose whether or when the Law
Department responded to plaintiff's request.

        The Court construes plaintiff's most recent letter as a motion to compel the production of
any other releases he executed in favor of the City and extend his deadline for opposing defendants'
summary judgment motion until such production occurs. As so construed, the motion is DENIED.
Plaintiff does not explain the relevance of the other releases (if any) to the pending summary
judgment motion, which relies solely on the February 29, 2016 General Release. He has thus failed
to show that absent the requested relief he "cannot present facts essential to justify [his] opposition"
to defendants' motion. Fed. R. Civ. P. 56(d).

       The Clerk of Court is respectfully requested to mail a copy of this Order to plaintiff
Liverpool.

Dated: New York, New York
       January 4, 2021                         SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                   2
